TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00151-CV


Russell J. Verney, Appellant

v.

Carole Keeton Strayhorn, as Comptroller of Public Accounts of the State of Texas; 
Greg Abbott, Individually and as Attorney General of the State of Texas; 
and Reagan E. Greer, Individually and as Executive Director 
of the Texas Lottery Commission, Appellees




FROM THE DISTRICT COURT OF 126TH COUNTY, TRAVIS JUDICIAL DISTRICT
NO. GN404078, HONORABLE YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Pursuant to the parties' request, we abated this appeal on May 12, 2005, pending
resolution of the appeal in cause number 03-05-00064-CV.  We stated that the instant appeal would
be reinstated upon the resolution of 03-05-00064-CV.  That appeal has now been resolved.  See
Verney v. Abbott, No. 03-05-00064-CV, 2006 Tex. App. LEXIS 6727 (Tex. App.--Austin July 28,
2006, no pet.) ("Verney I").  Thus, the instant appeal has been reinstated.
	We now dismiss this appeal because the disposition in Verney I--that the trial court
lacked subject matter jurisdiction--has rendered this appeal moot.  




  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed as moot
Filed:   September 14, 2006